Exhibit 10.12

          PLEDGE AND SECURITY AGREEMENT, dated as of February 23, 2009 (as
amended, supplemented or modified from time to time, this “Agreement”), made by
Woodland Holdings Corp. (“Buyer”), T2 TV, LLC (“T2”), Woodland Wireless
Solutions Ltd. (“Woodland Wireless”), West Michigan Co-Location Services, LLC
(“WMCLS”) and S Squared, LLC (“Ranger”) in favor of IU Investments, LLC
(“Secured Party”). Buyer, T2, Woodland Wireless, WMCLS and Ranger are
collectively referred to herein as “Grantor”. Capitalized terms used but not
defined herein shall have the meanings given such terms in the Promissory Notes
(as defined below).

RECITALS

          Pursuant to (i) the Subscription Agreement dated as of February 23,
2009 (as amended, supplemented or modified from time to time, the “Subscription
Agreement”) by and among Cornerworld Corporation (“Parent”) and Secured Party
and (ii) the Promissory Note dated as of February 23, 2009 (as amended,
supplemented or modified from time to time, the “Promissory Notes”) issued by
Parent to Secured Party; Secured Party has made the loans to Parent.

          Parent has used the loans to purchase the capital stock of certain
entities, including the Grantor, in accordance with the Stock Purchase
Agreement, dated as of the date hereof, by and among Parent, Buyer, Ned Timmer
(the “Seller”) and HCC Foundation (the “Stock Purchase Agreement”). In order to
induce the Secured Party to make such loans, Grantor has agreed to grant a
continuing lien on the Collateral (as hereinafter defined) to secure the
Obligations (as hereinafter defined). Accordingly, Grantor hereby agrees as
follows:

          1. Security Interest.

          (a) Grant of Security. As security for the Obligations (as hereinafter
defined), Grantor hereby delivers, assigns, pledges, sets over and grants to
Secured Party a first priority security interest in all of its right, title and
interest, whether now existing or hereafter arising or acquired, in and to any
and all items of its personal property described on Exhibit A-1 hereto with
respect to Buyer, Exhibit A-2 hereto with respect to T2, Exhibit A-3 hereto with
respect to Woodland Wireless, Exhibit A-4 with respect to WMCLS and Exhibit A-5
with respect to Ranger, which Exhibits A-1, A-2, A-3, A-4 and A-5 are each
executed by an authorized person of the applicable Grantor, together with all
substitutions and replacements thereof and any products and proceeds thereof
(the “Collateral”) subject to Section 1(c).

          (b) Security for Obligations. This Agreement secures the payment of
all now existing or hereafter arising obligations of Parent to Secured Party,
whether primary or secondary, direct or indirect, absolute or contingent, joint
or several, secured or unsecured, due or not, liquidated or unliquidated,
arising by operation of law or otherwise under the Subscription Agreement, the
Promissory Notes or any other related document, whether for principal, interest,
fees, expenses or otherwise, together with all costs of collection or
enforcement, including, without limitation, reasonable attorneys’ fees incurred
in any collection efforts or in any action or proceeding (all such obligations
being the “Obligations”).

          (c) Parent Remains Liable. This Agreement shall not affect Parent’s
liability to perform all of its duties and obligations under the transactions
giving rise to the Obligations. The exercise by Secured Party of any of the
rights hereunder shall not release Parent from any of its duties or obligations
under the transactions giving rise to the Obligations, which shall remain
unchanged as if this Agreement had not been executed. Secured Party shall not
have any obligation or liability under the transactions giving rise to the
Obligations by reason of this Agreement, nor shall Secured Party be obligated to
perform any of the obligations or duties of Parent thereunder or to take any
action to collect or enforce any claim for payment assigned hereunder.

--------------------------------------------------------------------------------



          (d) Continuing Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment in full of the Obligations.

          (e) Percentage of Shares. Buyer represents and warrants that (i) the
unit certificate of T2 being pledged pursuant hereto, as described on Exhibit
A-1 hereto, represents 50% of the issued and outstanding membership interest of
T2, (ii) the unit certificate of WMCLS being pledged pursuant hereto, as
described on Exhibit A-1 hereto, represents 50% of the issued and outstanding
membership interest of WMCLS, and (iii) the stock certificate of Woodland
Wireless being pledged pursuant hereto, as described on Exhibit A-1 hereto,
represents 50% of the issued and outstanding membership interest of Woodland
Wireless. Woodland Wireless represents and warrants that the unit certificate of
Ranger being pledged pursuant hereto, as described on Exhibit A-3 hereto,
represents 50% of the issued and outstanding membership interest of Ranger.

          2. Title; Liens and Encumbrances. Grantor represents and warrants that
it is (or to the extent that this Agreement states that the Collateral is to be
acquired after the date hereof, will be) the record and beneficial owner of,
having (or to the extent that this Agreement states that the Collateral is to be
acquired after the date hereof, will have) good and marketable title to, the
Collateral pledged by it hereunder, free of any and all liens or options in
favor of, or claims of, any other person, except the liens created by this
Agreement and Grantor will promptly notify Secured Party of any such other lien
or claim made or asserted against the Collateral and will defend the Collateral
against any such lien or other claim.

          3. State of Organization or Residence; Legal Name. Grantor represents
and warrants to Secured Party as follows:

          (a) Grantor does not have a state of organization, except as set forth
in Schedule I hereto. Grantor’s chief executive office or principal office, if
it is not a registered organization, as such term is defined under the Uniform
Commercial Code as in effect in the State of New York as it may be amended,
supplemented or modified from time to time (the “UCC”), is set forth on Schedule
I hereto. Grantor shall promptly notify Secured Party of any change in the
foregoing representations.

          (b) Grantor’s registered or legal name is as set forth on Schedule I
hereto. Grantor currently uses, and during the last five years has used, no
other names including business or trade names, except as set forth on Schedule I
hereto. Grantor shall not change such name without providing Secured Party 30
days prior written notice.

          (c) Grantor’s organizational identification number is as set forth on
Schedule I hereto. Grantor currently uses, and during the last five years has
used, no other organizational identification numbers including any used by
predecessors to Grantor, except as set forth on Schedule I hereto. Grantor shall
not change such organizational identification number without providing Secured
Party 30 days prior written notice.

          (d) The grant of the security interest in the Collateral, combined
with the filing of financing statements, the execution of control agreements,
the execution of Assignments, and/or possession of the Collateral, each as
appropriate, is effective to vest in Secured Party a valid and perfected first
priority security interest, superior to the rights of any person in and to the
Collateral as set forth herein.

          4. Perfection of Security Interest. Grantor authorizes Secured Party
to file all such financing statements and amendments thereto pursuant to the UCC
or other notices appropriate under applicable law, as Secured Party may require,
each in form satisfactory to Secured Party. Secured Party may transfer, withdraw
or redeem any funds or other property in each deposit account or securities

2

--------------------------------------------------------------------------------



account constituting Collateral without further consent by Grantor; provided
however, that Secured Party will not exercise any of such rights other than
during an Event of Default. Grantor also shall pay all filing or recording costs
with respect thereto, and all costs of filing or recording this Agreement or any
other agreement or document executed and delivered pursuant hereto or to the
Obligations (including the cost of all federal, state or local mortgage,
documentary, stamp or other taxes), in each case, in all public offices where
filing or recording is deemed by Secured Party to be necessary or desirable.
Grantor authorizes Secured Party to take all other action which Secured Party
may deem necessary or desirable to perfect or otherwise protect the liens
created hereunder and to obtain the benefits of this Agreement.

          5. Covenants Relating to Collateral. Until the Obligations shall have
been paid in full, and the Subscription Agreement and Promissory Notes shall
have terminated, Grantor covenants and agrees that if Grantor shall become
entitled to receive or shall receive any certificate or instrument (including,
without limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Collateral, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Collateral, or otherwise in
respect thereof, Grantor shall accept the same as the agent of Secured Party,
hold the same in trust for Secured Party and deliver the same forthwith to
Secured Party in the exact form received, duly indorsed by Grantor to Secured
Party, if required, together with an undated assignment covering such
certificate or instrument duly executed in blank by Grantor and with, if Secured
Party so requests, signature guaranteed, to be held by Secured Party, subject to
the terms thereof, as additional collateral security for the Obligations. If any
of the foregoing property so distributed in respect of the Collateral shall be
received by Grantor, Grantor shall, until such property is paid or delivered to
Secured Party, hold such property in trust for Secured Party, segregated from
other funds or property of Grantor, as additional collateral security for the
Obligations.

          6. Stock Powers. Concurrently with the delivery to the Secured Party
of each certificate representing the shares of pledged stock of the pledged
subsidiaries, the Grantor in respect of such certificates shall deliver an
undated stock power covering such certificate, duly executed by the Grantor in
blank.

          7. Collections; Other Rights.

          (a) Except as provided herein, Grantor may receive all cash interest,
dividends and distributions paid in respect of the Collateral, and to exercise
all voting rights with respect to the Collateral; provided, however, that no
vote shall be cast or right exercised or other action taken which, in Secured
Party’s reasonable judgment, would impair the Collateral or which would be
inconsistent with or result in any violation of any provision of this Agreement
or any other relating document.

          (b) All of the foregoing amounts set forth in paragraph (a) of this
Section 7 so collected after the occurrence of and during the continuation of an
Event of Default shall be held in trust by Grantor for and as the property of
Secured Party, and shall not be commingled with other funds, money or property
of Grantor.

          (c) After the occurrence and during the continuation of an Event of
Default, Grantor will immediately upon receipt of all such checks, cash or other
remittances constituting part of the Collateral or in payment for any Collateral
sold, transferred, leased or otherwise disposed of, deliver any such items to
Secured Party accompanied by a remittance report in form supplied or approved by
Secured Party. Grantor shall deliver such items in the same form received,
endorsed or otherwise assigned by Grantor where necessary to permit collection
of such items.

3

--------------------------------------------------------------------------------



          8. Events of Default. The occurrence of any one or more Events of
Default by Parent under the Promissory Notes shall constitute an event of
default (“Event of Default”) under this Agreement.

          9. Rights and Remedies.

          (a) In the event of the occurrence and continuation of any Event of
Default: (i) Secured Party may exercise exclusive control over the Collateral;
(ii) Secured Party shall have the right, with or without (to the extent
permitted by applicable law) notice to Grantor, as to any or all of the
Collateral, by any available judicial procedure or without judicial process, to
take possession of the Collateral and without liability for trespass to enter
any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral, and generally to exercise any and all
rights afforded to a secured party under the UCC or other applicable law;
(iii) Secured Party shall have the right to sell, lease, or otherwise dispose of
all or any part of the Collateral, whether in its then condition or after
further preparation or processing, either at public or private sale or at any
broker’s board, in lots or in bulk, for cash or for credit, with or without
warranties or representations, and upon such terms and conditions, all as
Secured Party in its sole discretion may deem advisable; (iv) at Secured Party’s
request, Grantor shall assemble the Collateral and make it available to Secured
Party at places which Secured Party shall select, whether at Grantor’s premises
or elsewhere, and make available to Secured Party, without rent, all of
Grantor’s premises and facilities for the purpose of Secured Party’s taking
possession of, removing or putting the Collateral in saleable or disposable
form; (v) Secured Party shall have the right to receive any and all cash
interest, dividends, distributions, payments or other proceeds paid in respect
of the Collateral and made application thereof to the Obligations in such order
as Secured Party may determine; and (vi) any or all of the Collateral may be
registered in the name of Secured Party or its nominee and they may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Collateral and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Collateral as if
it were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all securities or securities entitlements
upon any merger, consolidation, reorganization, recapitalization or other
fundamental change, or upon the exercise of Grantor or Secured Party of any
right, privilege or option pertaining to such securities or securities
entitlements, and in connection therewith, the right to deposit and deliver any
and all of the securities or securities entitlements with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as Secured Party may determine), all without liability except to
account for property actually received by it, but Secured Party shall have no
duty to Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing.

          (b) Any such sale, lease or other disposition of Collateral may be
made without demand for performance or any notice of advertisement whatsoever
except that where an applicable statute requires reasonable notice of sale or
other disposition, Grantor agrees that the sending of five days notice by
ordinary mail, postage prepaid, to Grantor of the place and time of any public
sale or of the time at which any private sale or other intended disposition is
to be made, shall be deemed reasonable notice thereof. Notwithstanding the
foregoing, if any of the Collateral may be materially diminished in value during
such five-day period, Secured Party shall provide Grantor with such shorter
notice as it deems reasonable under the circumstances.

          (c) The proceeds of any such sale, lease or other disposition of the
Collateral shall be applied first to the expenses of retaking, holding, storing,
processing and preparing for sale, selling, and the like, and to the reasonable
attorneys’ fees and legal expenses incurred by Secured Party, and then to
satisfaction of the Obligations (in any order as Secured Party may decide in its
sole discretion), and to the payment of any other amounts required by applicable
law. If, upon the sale, lease or other disposition of

4

--------------------------------------------------------------------------------



the Collateral, the proceeds thereof are insufficient to pay all amounts to
which Secured Party is legally entitled, Grantor will be liable for the
deficiency, together with interest thereon, at the rate prescribed in the
agreements giving rise to the Obligations, and the reasonable fees of any
attorneys employed by Secured Party to collect such deficiency. To the extent
permitted by applicable law, Grantor waives all claims, damages and demands
against Secured Party arising out of the repossession, removal, retention or
sale of the Collateral.

          10. Power of Attorney. Grantor authorizes Secured Party and does
hereby make, constitute and appoint Secured Party, and any officer or agent of
Secured Party, with full power of substitution, as Grantor’s true and lawful
attorney-in-fact, with power, in its own name or in the name of Grantor: (i) to
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of Secured Party;
(ii) to pay or discharge any taxes, liens, security interest or other
encumbrances at any time levied or placed on or threatened against the
Collateral; (iii) to demand, collect, receipt for, compromise, settle and sue
for monies due in respect of the Collateral; (iv) to receive, open and dispose
of all mail addressed to Grantor and to notify the post office authorities to
change the address for delivery of mail addressed to Grantor to such address as
Secured Party may designate; (v) to exercise all membership rights, powers and
privileges in connection with the Collateral to the same extent as Grantor is
entitled to exercise such rights, powers and privileges; and (vi) generally to
do all acts and things which Secured Party deems necessary to protect, preserve
and realize upon the Collateral and Secured Party’s security interest therein.
Grantor hereby approves and ratifies all acts of said attorney or designee, who
shall not be liable for any acts of commission or omission, nor for any error or
judgment or mistake of fact or law except for its own gross negligence or
willful misconduct. This power of attorney shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. Secured Party may exercise this power of attorney only after the
occurrence and during the continuance of an Event of Default.

          11. Notices. Notices shall be given in the manner, to the addresses
and with the effect provided in Article IV of the Subscription Agreement, to the
addresses set forth on Schedule I hereto.

          12. Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other Person, then Secured Party shall have the
right in its sole discretion to pursue, relinquish, subordinate, modify or take
any other action with respect thereto, without in any way modifying or affecting
any of Secured Party’s rights and remedies hereunder.

          13. No Waiver; Rights Cumulative.

          (a) No course of dealing between Grantor and Secured Party, or Secured
Party’s failure to exercise or delay in exercising any right, power or privilege
hereunder shall operate as a waiver thereof. Any single or partial exercise of
any right, power or privilege hereunder shall not preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

          (b) All of Secured Party’s rights and remedies with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law, shall be cumulative and may be exercised singly or
concurrently.

          14. Limitation on Secured Party’s Duty in Respect of Collateral.
Secured Party shall not have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any

5

--------------------------------------------------------------------------------



other rights pertaining thereto, except that Secured Party shall use reasonable
care with respect to the Collateral in its possession or under its control.

          15. Amendments, Etc. No amendment or waiver of any provision of this
Agreement nor consent to any departure by Secured Party therefrom shall in any
event be effective unless the same shall be in writing, approved by Secured
Party and signed by Secured Party, and then any such waiver or consent shall
only be effective in the specific instance and for the specific purpose for
which given.

          16. Successors and Assigns. This Agreement and all obligations of
Grantor and Secured Party hereunder shall be binding upon the successors and
assigns of Grantor and Secured Party, as applicable, and shall, together with
the rights and remedies of Secured Party hereunder, inure to the benefit of
Secured Party and their respective successors and assigns.

          17. No Partnership. The relationship between Secured Party and Grantor
shall be only of creditor-debtor and no relationship of agency, partner or
joint- or co-venturer shall be created by or inferred from this Agreement or the
other credit documents. Grantor shall indemnify, defend, and save Secured Party
harmless from any and all claims asserted against Secured Party as being the
agent, partner, or joint-venturer of Grantor.

          18. Entire Agreement. This Agreement embodies the entire agreement and
understanding between Grantor and Secured Party with respect to its subject
matter and supersedes all prior conflicting or inconsistent agreements, consents
and understandings relating to such subject matter. Grantor acknowledges and
agrees that there is no oral agreement between Grantor and Secured Party which
has not been incorporated in this Agreement.

          19. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

          20. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without effecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

          21. Governing Law; Jurisdiction; Consent to Service of Process.

          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except to the extent the UCC provides
for the application of the law of another state.

          (b) GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF TEXAS AND CONSENTS TO THE PLACING OF
VENUE IN DALLAS COUNTY OR OTHER COUNTY PERMITTED BY LAW, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT BY
WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH COURTS,
THAT THE SUIT, ACTION OR

6

--------------------------------------------------------------------------------



PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT OR INSTRUMENT REFERRED
TO HEREIN MAY NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, GRANTOR AGREES NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT.
NOTHING HEREIN SHALL AFFECT ANY RIGHT THAT THE PARTIES MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT IN THE COURTS OF ANY
OTHER JURISDICTION. EXCEPT AS PROHIBITED BY LAW, GRANTOR HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.1 of the Subscription
Agreement. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

          22. Termination. This Agreement and the security interest shall
terminate when all the Obligations are paid in full.

          23. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned parties have executed this
Agreement to be effective for all purposes as of the date above first written.

 

 

 

 

 

WOODLAND HOLDINGS, CORP.

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

 

 

 

 

T2 TV, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

 

 

 

 

WOODLAND WIRELESS SOLUTIONS LTD.

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

 

 

 

 

WEST MICHIGAN CO-LOCATION SERVICES

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

 

 

 

 

S SQUARED, LLC

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Post-Acquisition Security Agreement for Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-1

                    This Exhibit A-1 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings, Corp (“Buyer”), T2 TV, LLC
(“T2”), Woodland Wireless Solutions Ltd. (“Woodland Wireless”), West Michigan
Co-Location Services, LLC (“WMCLS”) and S Squared, LLC (“Ranger”, collectively
with Buyer, T2, Woodland Wireless and WMCLS, the “Grantor”) in favor of IU
Investments, LLC (the “Secured Party”) describes the Collateral granted by Buyer
to Secured Party pursuant to the Pledge Agreement. “UCC” means the Uniform
Commercial Code as in effect in the State of New York as the UCC may be amended,
supplemented or modified from time to time. Any reference to any agreement,
instrument or document shall be construed as referring to such agreement,
instrument or document, as amended, supplemented or modified from time to time.
The Collateral shall be all of Buyer’s right, title and interest, whether now
existing or hereafter arising or acquired, in and to any and all of the
following items of personal property of Buyer:

 

 

 

 

1.

Unit Certificate No. 3, representing 500 voting member units of the membership
interests of T2.

 

 

 

 

2.

Unit Certificate No. 3, representing 500 voting member units of the membership
interests of WMCLS.

 

 

 

 

3.

Stock Certificate No. 4 representing 500 shares of the common stock of Woodland
Wireless.

 

 

 

 

4.

To the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, or evidencing, embodying, incorporating or referring to any of the
foregoing, and all Proceeds (as defined in the UCC), products, offspring, rents,
issues, profits and returns of and from any of the foregoing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-1 as of the date first
written above.

 

 

 

 

 

WOODLAND HOLDINGS, CORP.

 

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-1 of Post- Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-2

                    This Exhibit A-2 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings, Corp (“Buyer”), T2 TV, LLC
(“T2”), Woodland Wireless Solutions Ltd. (“Woodland Wireless”), West Michigan
Co-Location Services, LLC (“WMCLS”) and S Squared, LLC (“Ranger”, collectively
with Buyer, T2, Woodland Wireless, the “Grantor”) in favor of IU Investments,
LLC (the “Secured Party”) describes the Collateral granted by T2 to Secured
Party pursuant to the Pledge Agreement. “UCC” means the Uniform Commercial Code
as in effect in the State of New York as the UCC may be amended, supplemented or
modified from time to time. Any reference to any agreement, instrument or
document shall be construed as referring to such agreement, instrument or
document, as amended, supplemented or modified from time to time. The Collateral
shall be all of T2’s right, title and interest, whether now existing or
hereafter arising or acquired, in and to any and all of the following items of
personal property of T2:

 

 

 

 

5.

Equipment listed on Schedule I hereto.

 

 

 

 

6.

Equipment listed on Schedule I-A hereto.

 

 

 

 

7.

To the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, or evidencing, embodying, incorporating or referring to any of the
foregoing, and all Proceeds (as defined in the UCC), products, offspring, rents,
issues, profits and returns of and from any of the foregoing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-2 as of the date first
written above.

 

 

 

 

 

T2 TV, LLC

 

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-2 of Post- Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-3

                    This Exhibit A-3 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings, Corp. (“Buyer”), T2 TV, LLC
(“T2”), Woodland Wireless Solutions Ltd. (“Woodland Wireless”), West Michigan
Co-Location Services, LLC (“WMCLS”) and S Squared, LLC (“Ranger”, collectively
with T2, Woodland Wireless and WMCLS, the “Grantor”) in favor of IU Investments,
LLC(the “Secured Party”) describes the Collateral granted by Woodland Wireless
to Secured Party pursuant to the Pledge Agreement. “UCC” means the Uniform
Commercial Code as in effect in the State of New York as the UCC may be amended,
supplemented or modified from time to time. Any reference to any agreement,
instrument or document shall be construed as referring to such agreement,
instrument or document, as amended, supplemented or modified from time to time.
The Collateral shall be all of Woodland Wireless’ right, title and interest,
whether now existing or hereafter arising or acquired, in and to any and all of
the following items of personal property of Woodland Wireless:

 

 

 

 

1.

Unit Certificate No. 4, representing 500 voting member units of the membership
interests of Ranger.

 

 

 

 

2.

To the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, or evidencing, embodying, incorporating or referring to any of the
foregoing, and all Proceeds (as defined in the UCC), products, offspring, rents,
issues, profits and returns of and from any of the foregoing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-3 as of the date first
written above.

 

 

 

 

 

WOODLAND WIRELESS SOLUTIONS LTD.

 

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-3 of Post- Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-4

                    This Exhibit A-4 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings, Corp (“Buyer”), T2 TV, LLC
(“T2”), Woodland Wireless Solutions Ltd. (“Woodland Wireless”), West Michigan
Co-Location Services, LLC (“WMCLS”) and S Squared, LLC (“Ranger”, collectively
with Buyer, T2, Woodland Wireless and WMCLS, the “Grantor”) in favor of IU
Investments, LLC(the “Secured Party”) describes the Collateral granted by WMCLS
to Secured Party pursuant to the Pledge Agreement. “UCC” means the Uniform
Commercial Code as in effect in the State of New York as the UCC may be amended,
supplemented or modified from time to time. Any reference to any agreement,
instrument or document shall be construed as referring to such agreement,
instrument or document, as amended, supplemented or modified from time to time.
The Collateral shall be all of WMCLS’s right, title and interest, whether now
existing or hereafter arising or acquired, in and to any and all of the
following items of personal property of WMCLS:

 

 

 

 

1.

Equipment listed on Schedule I hereto.

 

 

 

 

2.

To the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, or evidencing, embodying, incorporating or referring to any of the
foregoing, and all Proceeds (as defined in the UCC), products, offspring, rents,
issues, profits and returns of and from any of the foregoing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-4 as of the date first
written above.

 

 

 

 

 

WEST MICHIGAN CO-LOCATION SERVICES, LLC

 

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-4 of Post- Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



EXHIBIT A-5

                    This Exhibit A-5 to the Pledge and Security Agreement, dated
as of February 23, 2009 (as amended, supplemented or modified from time to time,
the “Pledge Agreement”), made by Woodland Holdings Corp. (“Buyer”), T2 TV, LLC
(“T2”), Woodland Wireless Solutions Ltd. (“Woodland Wireless”), West Michigan
Co-Location Services, LLC (“WMCLS”) and S Squared, LLC (“Ranger”, collectively
with Buyer, T2, Woodland Wireless and WMCLS, the “Grantor”) in favor of IU
Investments, LLC(the “Secured Party”) describes the Collateral granted by Ranger
to Secured Party pursuant to the Pledge Agreement. “UCC” means the Uniform
Commercial Code as in effect in the State of New York as the UCC may be amended,
supplemented or modified from time to time. Any reference to any agreement,
instrument or document shall be construed as referring to such agreement,
instrument or document, as amended, supplemented or modified from time to time.
The Collateral shall be all of Ranger’s right, title and interest, whether now
existing or hereafter arising or acquired, in and to any and all of the
following items of personal property of Ranger:

 

 

 

 

1.

Equipment listed on Schedule I hereto.

 

 

 

 

2.

To the extent not included in the foregoing, all books, records, writings, data
bases, information and other property relating to, used or useful in connection
with, or evidencing, embodying, incorporating or referring to any of the
foregoing, and all Proceeds (as defined in the UCC), products, offspring, rents,
issues, profits and returns of and from any of the foregoing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------



          The undersigned has executed this Exhibit A-5 as of the date first
written above.

 

 

 

 

 

S SQUARED, LLC

 

 

 

 

 

By:

/s/ Scott Beck

 

 

 

 

 

Name:

Scott Beck

 

 

Title:

Chief Executive Officer and President

Signature page to Exhibit A-5 of Post- Acquisition Security Agreement for
Promissory Note

--------------------------------------------------------------------------------



Schedule I

Equipment Owned by T2, WMCLS and Ranger

--------------------------------------------------------------------------------



Schedule 1-A

Satellite Dish equipment described below:

 

 

 

Qty

Model

Description

     

1

SSCKU

Simulsat C/Ku Antenna with 70 degree Arc

     

1

SS53A

Foundation Kit (for Customer-Prepared Foundation)

     

1

SE

Site Engineer Installation

     

9

FCTASS5DPC3A

C-Band Dual Polarity Feed Assembly

     

1

DPCKU4P

Simulsat 4-port C/Ku Feed Assembly w/PLL LNB’s

     

18

LNON3220

C-Band PLL 20 degree LNB +/- 12 kHz

     

1

SSLKII

Simulsat Lightning Kit

     

1

SS5FHHKT

Simulsat C/KU Full Reflector Internal Heat Kit

     

20

ZF-100

Bandpass Filter for Aeronautical Radar (3.7-4.2 GHz)

     

1

SSJUNCTION

Simulsat Cable Junction Box

     

1

SE

ATCi Site Engineer Site Survey

     

1

CRANE

Crane Service & Labor


--------------------------------------------------------------------------------



Schedule II

 

 

 

 

 

 

Name

Address

Other Names Used in
Past 5 Years

State of
Residence or
Organization

Organizational
Identification
Number

           

Woodland Holdings Corp.

 

301-305 Hoover Boulevard Holland, MI 49423

None

Delaware

 

           

T2 TV, LLC

 

301-305 Hoover Boulevard Holland, MI 49423

None

Michigan

20-1828871

           

Woodland Wireless Solutions, Ltd.

 

301-305 Hoover Boulevard Holland, MI 49423

None

Michigan

 

           

West Michigan Co-Location Services LLC

 

301-305 Hoover Boulevard Holland, MI 49423

None

 

 

           

S Squared, LLC

 

301-305 Hoover Boulevard Holland, MI 49423

Ranger Wireless Ranger Wireless LLC

Illinois (organization) Michigan (residence)

 


--------------------------------------------------------------------------------